                                                                                                                                                     .                                                                                                    ) 0•'
 ,:;A:;;;0.:;24.:;;5;;:,Ba:.(R:;:.ev;,;..:;:.02;;,:I0:;;;81;;;;20:;,;19::,);:,:Ju:;;jdf,;;m;;::en::_1:;:.in-,::.aC;;;;r,:::im:;:.in;;::al~P:::;etty~Ca;;;;se;,a(M=od;;;,ifi::::ed:i.)- - - - - - - - - - - - - - - - - - ~ P ~ a g , ; . e,;.Io;;;,f,;;;17-

                                                           I                                                                            .
                                                           UNITED STATES DISTRICT COURT
                                                                            SOUTHERN DISTRJCT OF CALIFORNIA

                                   United States of America                                                                                       JUDGMENT IN A CRIMINAL CASE
                                                               V.                                                                                 (For Offenses Committed On or.After November 1, 1987)


                                           Hugo Alaniz-Luna



                                                                                                                                                                                             AUG 2 0 2019
REGISTRATION NO. 88329298
                                                                                                                                                                       I          CLEHi' ' 1S Lll'~TfN:              f   C()i_:H_T
THE DEFENDANT:                                                          SOUTHEHN O!STRICT(]f C.AL"" \i•I: •
                                                                        f3Y                      " 1· .
 lZI pleaded guilty to count(s) _l_of_C_o_m~pl_a_in_t_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
  D was found guilty to count( s)
          after a plea of not guilty.
          Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                                        Nature of Offense                                                                                                                              Count Number(s)
8: 1325                                                ILLEGAL ENTRY (Misdemeanor)                                                                                                                    I
 •       The defendant has been found not guilty on count(s)
                                                             -------------------
 •       Count(s)
                              - - - - - - - - - - - - - - - - - - dismissed on the motion of the United States.
                                             IMPRISONMENT
        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
impriS/lned for a term of/

                                                 ~· TIME SERVED                                                                    • ________ days
  lZI Assessment: $10 WAIVED lZI Fine: WAIVED
 lZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation 9r/emoy<;1: r' h                - ll'. 1 \i                                                                   1 ,       f~
,,r6  Coury rrcommendsldefendant be deported/removed with relative, 'JO)...                         111
                                                                                 I v I rll, ,I , , . · . charged in case
                                                                                                  1                                                                   llfi
                           Ill)      L .XJ7J,
                                          J/ \
                                                                                                                                              .                .


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change. of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid, If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                                                      Monday, August 19, 2019
                                                                                                                                      Date of Imposition of Sentence

                               ;,4;::;
Received               /4
                     DUSM
                            {fcl-!k;>
                                 c-:_,:_
                                                                                                                                      11'1.c11LOCK
                                                                                                                                      UNITED STATES MAGISTRATE JUDGE


Clerk's Office Copy                                                                                                                                                                                               3: 19-mj-23362
